Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This is a response to the arguments filed 5/23/2022.  There are no amendments to the claims. Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues although applying adhesive via transfer sheets may be known for flat sheet structures, it cannot be said to have been obvious for complex geometrical surfaces like the edge surfaces of the hollow members in Korotkevich (US 2,974,079).  Applicant argues the known transfer sheet methods in the cited art are not applicable in Korotkevich because the transfer sheets have an outer shape corresponding to the surface to which they are applied and apply adhesive that is typically not applied to the entire surface of the sheet.  However, it would have been apparent the shape of the sheet and the area applied with adhesive is not critical for using transfer sheet methods since it would have been clear any area of a transfer sheet applied with adhesive will transfer said adhesive to any surface of the transfer area to which said adhesive contacts.  This is how transfer sheets work and it would have been apparent they work this way in any context and industry.  
Applicant argues the edge surfaces have a complex shape with a rounded contour, thin walls, and hollow spaces, and thus are not an ideal fit for use with transfer sheets, especially since the entire surface must be covered.  Applicant respectfully disagrees with Applicant’s rationale.  Firstly, ONLY the free ends [11],[12],[16],[17] of the rubber members are coated with adhesive in Korotkevich, not the interior hollow spaces and thin.  These free ends, though having a complex shape, are clearly flat such that the complex shape resides all in the same plane (See Korotkevich, Figs. 3, 5-6, wherein the free ends [11],[12] and [16],[17] are shown to be flat, the entire shape of said free ends being in the same plane), and a flat transfer sheet could thus clearly make contact with the entire complex shape of a free end at once merely by overlaying the flat transfer sheet with the flat free end [11],[16] or [12],[17].  It would have been apparent a transfer sheet could have been coated in its entirety with adhesive, or only in the shape of the free end, to transfer and apply adhesive from the transfer sheet to the free ends.  Coating the entire transfer sheet would have predictably used more adhesive but would have ensured no alignment of the sheet and free end is required as long as adhesive-covered transfer sheet overlaps with the free end whereas coating the transfer sheet in the pattern of the free end would have predictably saved adhesive but required the transfer sheet be precisely aligned such that the area of the coated adhesive aligns with the shape of the free end.
Applicant argues a transfer sheet with exact dimensions of the free ends [11],[12],[16],[17] would be difficult to produce and that application to an angled surface of a complex body is not comparable to the prior art.  However, Applicant appears to vastly overcomplicate the use of a transfer sheet in applying the adhesive in Korotkevich.  As described above, if a transfer sheet with a surface larger than the free ends were used and coated with adhesive, it could literally have any shape (e.g. square, rectangle).  Further, the edge itself, though complex in shape, is flat, and all within the same plane.  Thus, as described, since transfer sheets are known to coat adhesive on surfaces anywhere the adhesive on the transfer sheet contacts the surface, it would have been apparent a transfer sheet coated with adhesive in an area larger than the free ends in Korotkevich could simply be pressed onto the free ends, which are in a single plane, to transfer the adhesive to the entire flat surface of the free end since this is the only surface a flat adhesive coated transfer sheet would contact.  Although the adhesive will be transferred to the complex surface of the free ends in such an application, it need not be applied in a complex pattern, and the transfer sheet itself certainly need not have a complex pattern or shape.  This is because only the complex pattern of the flat free ends will contact the adhesive of an adhesive coated flat sheet while the remainder of the adhesive coated transfer sheet will be pressed over the empty space of the interior of the rubber members or the space outside the rubber member.  Thus, the transfer sheet method appears suitable to apply the adhesive to the free ends in a method entirely in-line with that taught in the prior art for transfer sheet, i.e. by using a flat sheet to transfer adhesive from the flat sheet to the surfaces into which the adhesive contacts, which here would be the flat surface of the free ends.
For the above reasons, and because Applicant failed to address the rejections using Korotkevich (US 2,974,079) in view of van Heijningen, Lempfer et al. (US 2002/0164201), Miller et al. (US 2003/0138582) and Bremont (US 6,083,558), the previous rejections are not overcome.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23-25, 33, and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korotkevich (US 2,974,079) in view of van Heijningen (US 2014/0096905), Macri (US 10,820,680) and/or Gupta et al. (US 2012/0103660).
Regarding Claims 23-25 and Claim 44, Korotkevich teaches a method for connecting a joint of two ends [16],[17] of at least one chassis sealing element (See Figs. 4 and 6 and col. 1, lines 36-41, teaching hollow seals with a similar structure to the instant invention that are reasonably considered a “chassis sealing element” as claimed), comprising the steps of: initially arranging the two ends spaced apart from one another; applying a shapeless bonding agent onto at least one of the ends (See col. 2, lines 52-60, wherein a rubber cement, i.e. a shapeless bonding agent in the form of a fluid or paste, is applied to the ends prior to contacting them, thus implying that are spaced apart to some extent; note claim 25 further limits the bulk material without requiring the use of the bulk material and thus a liquid or paste satisfy claim 25); subsequently heating the bonding agent and bringing the two ends into mutual contact so that the two ends are connected in a firmly bonded manner at the joint by the heated bonding agent (See col. 2, lines 55-64, wherein the ends are bought together and heated under heat and pressure to bond the ends of the joint). 
 Although Korotkevich is silent as to the exact time of heating and thus does not explicitly teach heating prior to or simultaneous to bring the ends together, it clearly teaches heating causes the bond to form. Thus, at the very least, it would have been obvious to a person having ordinary skill in the art at the time of invention to heat simultaneous to contact to immediately begin the bonding process upon contact and thus reduce bonding times. Note the holdings in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39, F.2d 975, 5 USPQ 230 (CCPA 1930) indicate that the selection of any order or sequence in the steps of a process is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144(IV)(C).    
As described above, Korotkevich teaches applying adhesive to the edges of the sides to be joined, the edges having a complex shape.  Korothevich is silent as to the exact method of adhesive application.  However, it is known in the art, when applying adhesive in a complex precise shape, that it is equally applicable to apply the adhesive to a transfer sheet as it is to apply the adhesive directly (See, for example, van Heijningen, page 3, paragraph [0033] and page 8, paragraph [0079], teaching adhesive may be applied in a specific pattern by applying it directly to the workpiece in that pattern or as an alternative, applying to a transfer sheet in that pattern and then transferring to the workpiece).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to have applied the adhesive in Korotkevich to a transfer sheet subcarrier and then use the subcarrier to apply the adhesive to the edge of the chassis because this is known to be a suitable method of applying adhesives and a functional alternative to direct application and thus would have predictably been a suitable application method for applying the adhesive.  Examiner submits a plate is essentially a flat object generally extending in two-dimensions and thus a sheet may be considered a plate.
Van Heijningen is silent as to the suitable rigidities of the transfer layer for applying the adhesive.  However, it is noted “rigid” is a relative term wherein there is no definitive point where a sheet or plate becomes rigid as opposed to non-rigid. Instead, rigid is relative and one sheet can be more or less rigid than another thus making it rigid in one context (relative to a less rigid material), but possibly not in another (relative to a more rigid material).  Van Heijningen does not specifically limit the material, nor the rigidity of the transfer material, but provides paper and PET film, a polyester, as examples.  When using similar polyester materials as a transfer sheet for applying a material thereon to a surface, at least some rigidity is known to be desirable for ease of handling (See, for example, Macri, col. 4, lines 53-62, indicating flexibility allows for adaptation of shape but rigidity ensure the film does not lose it shape so easily as to be difficult to handle), and even a small amount of rigidity may reasonably be considered “rigid” under the broadest reasonable interpretation when no context is provided for what is and is not considered “rigid.”  Further, it would have been apparent to a person having ordinary skill in the art that the surface energy/releasabilty of the surface would have been the main factor for suitability as a transfer sheet, and the relative rigidity of the substrate would typically only be a secondary consideration for the type of transfer process employed (See, for example, Gupta et al., page 2, paragraphs [0024] and [0026], indicating transfer sheets for transferring printed material are known to be flexible, semi-rigid, or rigid depending on specific need wherein flexible or rigid surfaces mainly affect the type of mass manufacture employed, but not the ability of each surface to effect transfer).  Thus, Examiner submits when applying adhesive through a transfer material, such as is known in the art, it would have been apparent the specific rigidity of the transfer surface is not critical except to the extent that more flexible or rigid surfaces may be more conducive to specific application methods, with rigidity providing more handleability and flexibility providing more manipulability, i.e. flexible surfaces are more adaptable to variously shaped surfaces, but more rigid surfaces ensure the surface is not undesirably bent during handling.  Since the side surface of the chassis to which the adhesive is applied in Korotkevich is essentially flat, a rigid surface, i.e. a rigid plate, would have predictably been suitable as a transfer subcarrier for adhesive application thereon since such a surface would have predictably remained flat for easy handling during application.
Regarding Claim 33, Korotkevich teaches applying heat as detailed above.  Korotkevich is silent as to the source of heat.  However, Examiner submits it would have been implied, or at the very least obvious to a person having ordinary skill in the art at the time of invention that the heat must have been supplied by some heating source.  Any such heating source is a heating apparatus. 
Regarding Claims 45 and 46, Korotkevich teaches connection ends of 45 degrees (See Figs. 5-6).


Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korotkevich, van Heijningen, Macri, and Gupta et al. as applied to Claim 23, and further in view of Miller et al.
Regarding Claim 37, Korotkevich, van Heijningen, Macri, and Gupta et al. teach the method of Claim 23 as described above. Korotkevich teaches applying bonding agent to the ends of the hollow strip to be bonding, but is silent as the specific method and thus fails to teach a template as claimed.  However, it is well-known in bonding, including in bonding the butt ends of hollow materials, that mask, i.e. templates, may be utilized to prevent applying bonding material where it is not desired (See, for example, Miller et al., page 2, paragraph [0025]).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a template as claimed because it would have predictably facilitated application of adhesive only in the desired areas to the subcarrier for transfer.

Claims 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korotkevich, van Heijningen, Macri, and Gupta et al. as applied to Claim 23, and further in view of Lempfer et al.
Regarding Claim 39, Korotkevich, van Heijningen, Macri, and Gupta et al. teach the method of Claim 23 as described above.  Korotkevich fails to teach multiple components in the adhesive.  However, Lempfer et al. teach similar butt-joined sealing strips such as taught are taught in Korotkevich may be made of various materials having different properties (See page 2, paragraph [0024]), and further teaches any such materials may have primers as needed.  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a primer, or primers, in association with the bonding agent, i.e. coating in multiple layers.  Doing so would have predictably enabled secure bonding to a great variety of substances as is well known in bonding.  Not the primer layers is effectively for bonding the end to which it is applied whereas the overlying bonding agent is effectively for bonding the other end.
Regarding Claim 40-42, Korotkevich teaches method of Claim 23 as described above.  Korotkevich fails to specifically teach cutting and using in a vehicle.  However, similar butt-joined sealing strips such as taught are taught in Korotkevich are known to be cut as desired for sizing and utilized within a vehicle chassis (See, for example, Lempfer et al., page 1, paragraph [0002]). Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to cut the strip of Korotkevich and incorporate it into a vehicle chassis during or following bonding.  Doing so would have predictably sized the strip as desired while using it in a way that would have predictably been suitable for such a strip.

Claim 23-25, 33, 38 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korotkevich (US 2,974,079) in view of van Heijningen, Lempfer et al. (US 2002/0164201), Miller et al. (US 2003/0138582) and Bremont (US 6,083,558).
Regarding Claims 23-25 and Claim 44, Korotkevich teaches a method for connecting a joint of two ends [16],[17] of at least one chassis sealing element (See Figs. 4 and 6 and col. 1, lines 36-41, teaching hollow seals with a similar structure to the instant invention that are reasonably considered a “chassis sealing element” as claimed), comprising the steps of: initially arranging the two ends spaced apart from one another; applying a shapeless bonding agent onto at least one of the ends (See col. 2, lines 52-60, wherein a rubber cement, i.e. a shapeless bonding agent in the form of a fluid or paste, is applied to the ends prior to contacting them, thus implying that are spaced apart to some extent; note claim 25 further limits the bulk material without requiring the use of the bulk material and thus a liquid or paste satisfy claim 25); subsequently heating the bonding agent and bringing the two ends into mutual contact so that the two ends are connected in a firmly bonded manner at the joint by the heated bonding agent (See col. 2, lines 55-64, wherein the ends are bought together and heated under heat and pressure to bond the ends of the joint). 
 Although Korotkevich is silent as to the exact time of heating and thus does not explicitly teach heating prior to or simultaneous to bring the ends together, it clearly teaches heating causes the bond to form. Thus, at the very least, it would have been obvious to a person having ordinary skill in the art at the time of invention to heat simultaneous to contact to immediately begin the bonding process upon contact and thus reduce bonding times. Note the holdings in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39, F.2d 975, 5 USPQ 230 (CCPA 1930) indicate that the selection of any order or sequence in the steps of a process is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144(IV)(C).    
As described above, Korotkevich teaches applying adhesive to the edges of the sides to be joined, the edges having a complex shape.  Korothevich is silent as to the exact method of adhesive application.  However, it is known in the art, when applying adhesive in a complex precise shape, that it is equally applicable to apply the adhesive to a transfer sheet as it is to apply the adhesive directly (See, for example, van Heijningen, page 3, paragraph [0033] and page 8, paragraph [0079], teaching adhesive may be applied in a specific pattern by applying it directly to the workpiece in that pattern or as an alternative, applying to a transfer sheet in that pattern and then transferring to the workpiece).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to have applied the adhesive in Korotkevich to a transfer sheet subcarrier and then use the subcarrier to apply the adhesive to the edge of the chassis because this is known to be a suitable method of applying adhesives and a functional alternative to direct application and thus would have predictably been a suitable application method for applying the adhesive.  Examiner submits anything that is flat and thin, such as a sheet, is reasonably considered a plate.
Korotkevich teaches a silicone rubber bonding agent (See col. 2, lines 51-55), and fails to specifically teach a thermoplastic bonding agent. However, it would have been apparent that any known adhesives for bonding similar sealing strips could have predictably utilized in a similar fashion as taught in Korotkevich.  It is known to utilize thermoplastic bonding agents for similar types of sealing strips to be bonded (See, for example, Lempfer et al., teaching thermoplastic bonding agent for butt joining similar strip materials).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize thermoplastics as bonding agents for strip bonding as in Korotkevich and van Heijningen because such bonding agents are known to be suitable for joining such strips at least in certain instances. 
Further, it would have been apparent any such thermoplastic adhesives could have been preapplied and cooled rather than applied and bonded in molten form in situ for immediate bonding. Preapplying such adhesives is known in the art as an alternative to bonding in an initial heated state for simplified joining following, for example, storage or transport (See, for example, Miller et al., page 2, paragraph [0020], teaching application of thermoplastic adhesive, such as for butt end joining of hollow tubes, may be preapplied and then reheated as a desired time for subsequent bonding). Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to pre-apply the thermoplastic adhesive, and then subsequently heat the pre-applied adhesive during bonding, because doing so would have predictably allowed for simplified assembly (i.e. bonding without the need for coating) after storage or transport. 
It is further noted that thermoplastic adhesives could have been applied by any methods known to be suitable for such adhesives in similar bonding methods. It is known powder coating thermoplastic bonding agents is a suitable application method when butt end bonding hollow tube-like bodies similarly shaped to those taught in Korotkevich (See, for example, Miller et al., page 2, paragraphs [0028]-[0029], teaching coating thermoplastic powder on the ends of hollow tubular members for butt end joining). Thus, it would have been obvious to a person having ordinary skill in the art at time of invention to utilize powder coating methods to apply the thermoplastic agent because doing so would have predictably been a suitable method to preapply thermoplastic bonding agent for subsequent butt joining of tubular members such as in Korotkevich. 
Although van Heijningen does not discuss suitable rigidities for the subcarrier, Examiner notes it is also known to apply powdered thermoplastics to a subcarrier and then transfer them to the workpiece, where they can later be utilized for their eventual bonding (See, for example, Bremont, col. 2, line 64 to col. 3, line 5, wherein powered thermoplastic adhesive may be compressed into the desired shaped and then transferred to a workpiece, such as by a suction arm, to be placed on a piece for subsequent bonding; note suction surfaces are commonly vacuum plates, i.e. rigid plates).  Thus, even when using powdered thermoplastic adhesives, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a rigid plate subcarrier because such methods are known to be suitable for applying said adhesives.
Regarding Claim 33, Korotkevich teaches applying heat as detailed above.  Korotkevich is silent as to the source of heat.  However, Examiner submits it would have been implied, or at the very least obvious to a person having ordinary skill in the art at the time of invention that the heat must have been supplied by some heating source.  Any such heating source is a heating apparatus. 
Regarding Claims 45 and 46, Korotkevich teaches connection ends of 45 degrees (See Figs. 5-6).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746